                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA


 Matthew Fatehi,                                  Case No. 0:17-cv-5585-ECT-KMM

                     Plaintiff,

 v.                                                          ORDER

 Mayo Clinic;

                     Defendants.

William L. French, 627 Woodhaven Court N.E., Rochester, MN 55906, attorney for
Plaintiff.

Alice D. Kirkland, George R. Wood, and Stephanie D. Sarantopoulos, Littler
Mendelson, P.C., 80 South 8th Street, Site 1300, Minneapolis, MN 55402, attorneys
for Defendant.

       Defendant Mayo Clinic filed a motion to compel the plaintiff, Matthew Fatehi,
to respond to Mayo Clinic’s interrogatories and first request for production of
documents. (ECF No. 16.) Mayo Clinic’s motion included a request for fees. (Id.)
Mr. Fatehi did not timely respond to Mayo Clinic’s motion. Instead, two days before
the hearing on this matter, counsel for Mr. Fatehi, Mr. French, filed an affidavit
indicating that he had substantially complied with Mayo Clinic’s discovery requests
that same day. (ECF No. 22.) Mr. French honestly and candidly informed the Court
that the delay was caused by him, and not Mr. Fatehi. (ECF No. 22.) Due to this
development, the Court will deny Mayo Clinic’s motion to compel without prejudice,
and will not, at this time, award fees.

       Under Rule 37(a)(5)(A) of the Federal Rules of Civil Procedure, if the requested
discovery is provided after a motion to compel is filed, the court must order payment
of the movant’s reasonable expenses, including attorney’s fees. However, the court
should not order this payment when circumstances “make an award of expenses
unjust.” Id. District courts have broad discretion when determining whether to
award fees or other discovery sanctions. See, e.g., Arnold v. ADT Sec. Servs., Inc., 627

                                           1
F.3d 716, 720 (8th Cir. 2010). The Court understands the frustration and delay caused
by Mr. French’s late provision of Mr. Fatehi’s responses to Mayo Clinic’s discovery
requests. However, the Court appreciates Mr. French’s honesty and candor with the
Court, and recognizes that Mr. French’s overwhelming workload, and not a willful
refusal to participate in discovery, was the factor that caused the delay. Under these
circumstances, the Court finds that an award of fees would be unjust. The Court
expects that Mr. French will not allow such a delay to happen again.
       Because an order compelling discovery is not appropriate at this time, the
Court will deny Mayo Clinic’s motion to compel. The Court does so without
prejudice, recognizing the potential for additional conflict regarding the sufficiency of
the responses that have been provided to Mayo Clinic. However, counsel for both
Mr. Fatehi and Mayo Clinic are encouraged to work together to resolve any
sufficiency issues before bringing them before the Court. Also, the Court encourages
the parties to consider bringing any remaining disputes to the Court through its
informal approach to discovery disputes, which will help save time and resources.


      Based on the foregoing, IT IS HEREBY ORDERED:
   1. Defendant Mayo Clinic’s Motion to Compel, ECF No. 16, is DENIED
      WITHOUT PREJUDICE.


 Date: October 5, 2018                          s/ Katherine Menendez
                                                Katherine Menendez
                                                United States Magistrate Judge




                                            2
